Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/22 has been entered.
Claim 13 is amended.  Claims 2,5,16 are cancelled and claim 20 is added.  Claims 1,3-4,6-15,17-20 are pending.
Claim Rejections - 35 USC § 103
Claims 1,3-4,6-15,17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ( 2006/0292269) in view of Kawai ( 2014/0087052) and Jp2013159730.
For claim 1, Yamada discloses a fat-processed starch comprising a starch and .003-10 parts of oil composition.  The oil composition includes antioxidant such as tea extract.  The fat includes oils such as soybean oil, safflower oil, canola oil etc..  For claim 3, the starch includes tapioca starch.  For claim 7, the fat-processed starch is aged.  For claim 10, the fat composition coats at least part of surfaces of starch particles in the fat-processed starch.  For claim 11, Yamada discloses safflower oil.
For claim 4, Yamada discloses a method for producing a fat-processed starch comprising the step of adding .003-10 parts of oil composition to a starch.  The oil composition comprises antioxidant such as tea extract.  For claim 6, the starch includes tapioca starch.  For claim 8, Yamada discloses mixing the oil composition and the starch to give a mixture.  For claim 9, Yamada discloses aging the mixture at about 30-180 degrees C which fall within  the claimed not lower than ordinary temperature because the instant specification discloses ordinary temperature to be 15-25degree C.  The claim recites not lower than ordinary temperature which means not lower than 15-25 degrees C.  Thus, the temperature include any temperature higher than 15 degrees C .  For claim 12, Yamada discloses safflower oil.  For claim 20, Yamada discloses aging the mixture at about 30-180 degrees C which includes the claimed range.
( see paragraphs 0013-0015,0020,0021,0022,0023,0024)
Yamada does not disclose the iodine value and amount of polyphenol as in claims 1,4, the polyphenol amount as in claims 13,16-17 and the types of polyphenol as in claims 14,15,18,19
 Kawai discloses oil or fat-processed starch and method of making the starch. The edible oil or fat has iodine value equal to or larger than 140 .  Kawai discloses oil having higher iodine value improves the eating-texture of the food containing the fat-processed starch  ( see paragraphs 0019,0023,0042,0046,0048)
Jp2013159730 discloses an oil-soluble antioxidant to be added to edible fats and oil in amount of .01-10%.  The antioxidant is catechin which is a natural product obtained from tea extract.  The oil-soluble natural antioxidant can be added to edible fats and oils such as soybean oil, safflower oil, sunflower oil, grape seed oil etc..  ( see abstract, paragraphs 0001-0002,0014,0035,0037)
Yamada discloses some of the same types of oil as disclosed in the instant specification and in Kawai.  Thus, it is obvious the oil composition has the iodine value as claimed.  Furthermore, Kawai discloses the benefit of using oil having higher iodine value in fat-processed starch.  Yamada discloses adding tea extract which contains polyphenol.  It would have been obvious to one skilled in the art to follow the guideline of the amount of antioxidant added to the oil as in Jp2013159730.  Yamada discloses tea extract which comprises the compounds recited in claims 14-15,18-19 as Jp 730 shows tea extract comprises catechin.
Response to Arguments
Applicant's arguments filed 11/4/22 have been fully considered but they are not persuasive.
In the response, applicant argues that the examiner doesn’t address the rationale for combining the individual elements.  The examiner respectfully disagrees.  The reason for combining the references is set forth in the rejection.  Applicant’s disagreement with the rationale does not mean that the rationale is not given.  Applicant refers to the affidavit filed with the previous response.  The affidavit was  already considered and was not found persuasive as set forth in the final rejection and is repeated below.
 The affidavit is not persuasive.  Paragraphs 3,6 state the claimed fat-processed starch shows excellent workability during the preparation of a batter for fries as compared to conventional material and provides excellent adhesion properties and texture as coating for fries and deep fried foods.  The recitation of “ for a food coating” in the claims is an intended use which does not determine the patentability of the product or the method.  The claimed method is directed at a method for producing a fat-processed starch, not a method of coating.  Thus, the coating properties are not relevant to the claims.  A comparison over conventional material is not a comparison over the closes prior art.  The affidavit does not have any unexpected result over the closest prior art on the fat-processed starch.  Paragraph 4 states that Yamada does not have working examples in which polyphenol is used as an antioxidant.  Working example is not required for all embodiments disclosed in a patent application.  Yamada explicitly discloses antioxidant including tea extract in paragraph 0024.  The statement concerning use as coating material is already addressed.  Paragraph 5 states the high temperature used in Yamada for retort sterilization would be damaging to bioactive antioxidants such as tea extract catechins.  This statement is not relevant to the issue under consideration.  The high temperature for retort sterilization takes place after the fat-processed starch is formed.  The adding of the fat-processed starch to a meat which is then retort sterilized is an intended use, just like the instant specification which discloses that the fat-processed starch is used as coating for deep fried foods.  The deep fried foods are also subjected to high temperature processing.
Applicant refers to exhibit A which was submitted on July 9, 2021.  The reference to exhibit A is not understood because the exhibit was submitted with previous response and was already addressed in the office action mailed on 8/10/21.  The examiner respectfully declines to address issue which had already been addressed.  Furthermore, the rejection was different when the exhibit was submitted.  Contrary to applicant’s statement, there is no failure of giving due attention to record.
Applicant argues that Kawai expressly teaches that when using oils with high iodine values, the heating for retort in meat causes a problem. The high temperature that applicant is alluding to is for retort sterilization which  takes place after the fat-processed starch is formed.  In paragraph 0022, Yamada discloses the temperature at which the fat-processed starch is aged which can be at a temperature of about 30 degrees C.  The fat-processed starch does not need to be subjected to high temperature during aging.  There is no need to one skilled in the art to look for incentive to use tea extract as antioxidant because Yamada discloses to use it as antioxidant. The adding of the fat-processed starch to a meat which is then retort sterilized is an intended use, just like the instant specification which discloses that the fat-processed starch is used as coating for deep fried foods.  
Applicant argues the focus of Sasaki is on the solubility of the catechin in oils; Sasaki does not teach or even mention starch.  This argument is not persuasive.  While Sasaki does not mention starch, Sasaki  discloses an oil-soluble antioxidant to be added to edible fats and oil in amount of .01-10%.  Yamada  teaches to add antioxidant to the oil composition and the antioxidant is catechin which is a natural product obtained from tea extract.  The oil-soluble natural antioxidant can be added to edible fats and oils such as soybean oil, safflower oil, sunflower oil, grape seed oil etc.. Both Jp 730 and Yamada are directed to adding antioxidant to oil. Thus, it would have been readily apparent  to one skilled in the art to follow the guideline of the amount of antioxidant added to the oil as in Jp2013159730.  The starch is a separate component from the oil composition.  The critical teaching of Sasaki is the addition of the oil-soluble antioxidant to the edible fats and oil and Yamada discloses such addition.  Thus, one skilled in the art would have readily followed the guidance to Sasaki.  Applicant repeatedly refers to the affidavit which was already considered and not found persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 17, 2022
/LIEN T TRAN/               Primary Examiner, Art Unit 1793